IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                  Fifth Circuit

                                                                  FILED
                                                                  June 19, 2008
                                No. 07-30893
                             Conference Calendar             Charles R. Fulbruge III
                                                                     Clerk

BILLY LAMPTON

                                           Petitioner-Appellant

v.

FREDRICK MENIFEE

                                           Respondent-Appellee


                 Appeal from the United States District Court
                    for the Western District of Louisiana
                           USDC No. 1:07-CV-628


Before JONES, Chief Judge, and JOLLY and DENNIS, Circuit Judges.
PER CURIAM:*
      Billy Lampton, federal prisoner # 25078-034, appeals the district court’s
dismissal of his 28 U.S.C. § 2241 petition challenging the sentence imposed
following his conviction for distribution of heroin, fraudulent use of a
telecommunications instrument, and engaging in a continuing criminal
enterprise. Lampton argues that the prior Louisiana felony convictions used to
enhance his sentence under 21 U.S.C. § 841(b)(1) were insufficient to support the



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.
                                 No. 07-30893

enhancement under Lopez v. Gonzales, 549 U.S. 47 (2006), because the
convictions would have been misdemeanor convictions under federal law. He
maintains that Lopez is retroactively applicable. He asserts that his claim is
cognizable in a § 2241 petition under the savings clause of 28 U.S.C. § 2255(e)
because it shows that he is actually innocent of the sentence enhancement. As
Lampton is challenging only his sentence and not his conviction, his claim does
not fall within the savings clause of § 2255(e) and is not cognizable in a § 2241
petition. See Padilla v. United States, 416 F.3d 424, 427 (5th Cir. 2005).
      AFFIRMED.




                                       2